Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 September 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes 28 Sept. 1780
The Bearer is Mr George Moore son of Mr Phillip Moore in Philadelphia, He has been near two Years under my direction in this Place but is now written for by his Grandfather in the Isle of Man who wishes to see him; His Intention is therefore to pay his Duty to his aged parent & probably will return to America. I beg leave to introduce him to your Notice & to request you will favour him with a Passport to England, & such advice as he may stand in need of.— I have sent two Copies of my Accots by Mr Moore, as I have sent both those you certified to America & mean to send a third I request you will please to certify these two Copies, I have desired Mr Moore to assist Billy in the Examination of them which will save him some Trouble. With the greatest Respect I am ever most dutifully & affectionately Yours
Jona Williams J
 
Addressed: His Excelly / Doctor Franklin
Notation: J Williams 28 Sept 1780
